UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1974


CHERI BLACK,

                  Plaintiff – Appellant,

             v.

CECIL COMMUNITY COLLEGE,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-01182-RDB)


Submitted:    January 19, 2010              Decided:   January 26, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheri Black, Appellant Pro Se.    Susan Jeanblanc Cohen, Eric J.
Janson, SEYFARTH & SHAW, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cheri   Black   appeals       the   district   court’s     order

accepting     the   recommendation    of    the   magistrate   judge     and

dismissing her complaint alleging violations of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to e-17

(2006).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      Black v. Cecil Cmty. Coll., No. 1:09-cv-01182-

RDB (D. Md. July 28, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                      2